Title: From Thomas Jefferson to Steuben, 26 November 1780
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Nov. 26. 1780.

Brigadr. Genl. Lawson now waits on you for the purpose of informing you of the state of his corps. I would have done myself the pleasure of introducing him to you personally, but am engaged in the council chamber and shall be so till three o’clock. When yourself and Genl. Lawson shall have settled those essential wants without which his corps cannot proceed I shall be happy to do every thing in my power to have them furnished.
I have the honor to be with great respect Sir Your most obedt. & most humble servt.,

Th: Jefferson

